DETAILED ACTION 1.  	Acknowledgment is made of applicant’s preliminary amendments filed 1/27/20 and 10/23/20.                                        Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5. 	Claims 1 – 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Campbell et al. (9,032,818, hereinafter Campbell).
    PNG
    media_image1.png
    324
    643
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    338
    642
    media_image2.png
    Greyscale
 	Regarding claim 2, the piezoresistive sensing element 14 at least partially overlaps with a solder ball or solder bump (See Col. 8, lines 43 – 50).
 	Regarding claim 3, the piezoelectric sensing element 14 at least partially overlaps with a solder ball or solder bump (See Col. 8, lines 43 – 50).
                                        Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claims 5 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Wilner (8,096,188). 	Regarding claim 5, Campbell discloses an apparatus comprising a sensor die 61 configured to receive an applied force, wherein the sensor die comprises a plurality of substrates 15, 72 bonded together (See Figs. 2 and 7), a piezoresistive sensing element .
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Campbell according to the teachings of Wilner for the purpose of, advantageously providing an improved device since this type of device has improved sensitivities (See Wilner, Col. 3, lines 13 – 14). 	Regarding claim 6, Campbell fails to disclose that the piezoresistive sensing element is p-type formed in an n-type well on a p-type substrate.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Campbell according to the teachings of Wilner for the purpose of, advantageously providing an improved device since this type of device has improved sensitivities (See Wilner, Col. 3, lines 13 – 14). 	Regarding claim 7, Campbell fails to disclose that the piezoresistive sensing element is n-type formed on a p-type substrate.
 	However, Wilner discloses an apparatus comprising an n-type piezoresistive sensing element 20 formed on a p-type substrate 26 (See Col. 8, lines 14 - 24).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Campbell according to the teachings of Wilner for the purpose of, advantageously providing an improved device since this type of device has improved sensitivities (See Wilner, Col. 3, lines 13 – 14). 	Regarding claim 8, Campbell fails to disclose that the piezoresistive sensing element is n-type formed in a p-type well on an n-type substrate. 	However, Wilner discloses an apparatus comprising an n-type piezoresistive 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Campbell according to the teachings of Wilner for the purpose of, advantageously providing an improved device since this type of device has improved sensitivities (See Wilner, Col. 3, lines 13 – 14).9. 	Claims 10 - 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Liu et al. (CN104535229, hereinafter Liu – See IDS dated 1/27/20). 	Regarding claim 10, Campbell discloses and apparatus comprising a sensor die 61 configured to receive an applied force, wherein the sensor die comprises a plurality of substrates 15, 72 bonded together, a piezoresistive sensing element 14 arranged on a first substrate of the sensor die, wherein the piezoresistive sensing element is configured to convert a strain to a first analog electrical signal that is proportional to the strain, and digital circuitry arranged on the first substrate of the sensor die, wherein the digital circuitry is configured to convert the first and second analog electrical signals to respective digital electrical output signals (See Col. 5, lines 1 – 56 and Col. 6, lines 12 – 50). 	Campbell fails to disclose a piezoelectric sensing element arranged on a second substrate of the sensor die, wherein the piezoelectric sensing element is configured to 
 	However, Liu discloses a method and apparatus comprising a piezoelectric sensing layer 2 (See Fig. 3) element arranged on a second substrate of a sensor apparatus, wherein the piezoelectric sensing element is configured to convert a change in strain to a second analog electrical signal that is proportional to the change in strain (See Pg. 6, lines 12 – 26).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Campbell according to the teachings of Liu for the purpose of, advantageously providing an improved pressure detecting device since this type of device has low power consumption, good durability, and good dynamic performance, which can be used to establish wearable devices for pressure detection, and enhance product endurance and data accuracy (See Liu, Pg. 7, lines 18 – 21).	Regarding claim 11, in Campbell, the piezoelectric sensing element 14 at least partially overlaps with a solder ball or solder bump (See Col. 8, lines 43 – 50).
 	Regarding claim 12, in Campbell, the piezoelectric sensing element 14 at least partially overlaps with a solder ball or solder bump (See Col. 8, lines 43 – 50).
	Regarding claim 13, in Campbell, the piezoresistive sensing element is formed by diffusion or implantation (See Col. 3, lines 45 – 47).	Regarding claim 18, in Campbell, the piezoelectric sensing element comprises 
 	However, Wilner discloses an apparatus comprising a p-type piezoresistive sensing element 20 formed on an n-type substrate 26 (See Fig. 7b, See Col. 1, lines 30 – 37, Col. 4, lines 20 – 37 and Col. 5, lines 43 - 48).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Campbell and Liu according to the teachings of Wilner for the purpose of, advantageously providing an improved device since this type of device has improved sensitivities (See Wilner, Col. 3, lines 13 – 14). 	Regarding claim 15, Campbell and Liu fail to disclose that the piezoresistive sensing element is p-type formed in an n-type well on a p-type substrate.  	However, Wilner discloses an apparatus comprising a p-type piezoresistive sensing element 20 formed in an n-type well on an p-type substrate 26 (See Col. 8, lines 14 - 24).  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Campbell and 
 	Regarding claim 17, Campbell and Liu fail to disclose that the piezoresistive sensing element is n-type formed in a p-type well on an n-type substrate. 	However, Wilner discloses an apparatus comprising an n-type piezoresistive sensing element 20 formed in a p-type well on an n-type substrate 26 (See Col. 8, lines 28 – 38). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Campbell and Liu according to the teachings of Wilner for the purpose of, advantageously providing an improved device since this type of device has improved sensitivities (See Wilner, Col. 3, lines 13 – 14).                                                           Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                              5/22/21